Citation Nr: 1505146	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee for the period beginning August 20, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent for instability of the left knee.

3.  Entitlement to an increased evaluation for a left knee disability with instability and arthritis on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

In August 2014 the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  After a review of the record the Board has determined that it is unnecessary to address the issue of entitlement to a TDIU as the Veteran is employed and has not contended that her disabilities make her unable to maintain substantially gainful employment.  If the Veteran wishes to claim a TDIU she can do so separately. 

The issue of entitlement to an increased evaluation for a left knee disability, to include arthritis and instability, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologizes to the Veteran for the delay in the full adjudication of her case.




FINDINGS OF FACT

1.  The Veteran's left knee arthritis has been manifested by, at worst, limitation of motion of 105 degrees of flexion with pain at 80 degrees.

2.  The Veteran's left knee instability has been manifested by, at worst, moderate recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's left knee arthritis, and in excess of 20 percent for the Veteran's left knee instability have not been met.  38 US.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5014, 5257, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left knee disability has been assigned two separate evaluations: an evaluation for arthritis, as evaluated by limitation of motion of the knee under Diagnostic Code 5260, and an evaluation for lateral instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260.

Arthritis is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5260 provides for evaluations of 0, 10, 20 and 30 percent based on limitation of flexion to 60 degrees, 45 degrees, 30 degrees and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5257 provides for evaluations of 10, 20 and 30 percent based on recurrent subluxation or lateral instability that is slight, moderate or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board will also consider an evaluation under a separate Diagnostic Code.  

Diagnostic Code 5256 provides evaluations for ankylosis of the knee.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.

Diagnostic Code 5259 provides a 10 percent evaluation for symptomatic removal of semilunar cartilage.  

Diagnostic Code 5261 provides for evaluations for limitation of extension of the leg.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.  

Diagnostic Code 5262 provides for an evaluation based on impairment of the tibia and fibula, and Diagnostic Code 5263 provides for an evaluation for genu recurvatum.

In October 2007 the Veteran was afforded a VA examination.  She reported flare-ups of pain that lasted 2 to 3 days, approximately once a month for the past year.  She used a knee brace and was limited in her ability to stand, walk, sit, lift or use stairs.

Upon physical examination the Veteran had no swelling, mild tenderness on compression, normal strength, no limitation of extension, and limitation of flexion to 135 degrees with pain at the end of motion.  There was no additional limitation of motion with repeated use.

In October 2008 the Veteran was afforded another VA examination. She reported symptoms including "locking up" frequently, which occasionally caused her to trip, and use of a brace.

Her gait was abnormal, there was tenderness to palpation, pseudo-laxity, limitation of flexion to 120 degrees with pain at 80 degrees, and limitation of extension to 5 degrees without pain.  There was no additional limitation of range of motion after repetitive testing.  The examiner did not an additional loss of range of motion of 20 degrees due to painful motion and weakness and sense of instability.

In January 2010 the Veteran was afforded another VA examination.  She reported pain with walking stairs, giving out, locking with sharp pain, limitation of activities, use of a knee brace and that her symptoms were getting progressively worse.  She had flexion to 140 degrees, normal extension, pain with motion and no additional limitations of motion after three repetitions.

The examiner noted symptoms including giving way, mild instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes daily or more often, swelling, tenderness, limitations with standing and walking, antalgic gait and crepitation.  

In May 2010 the Veteran was afforded another VA examination.  The Veteran reported pain, stiffness, instability, weakness, giving way and fatigability.  She reported that her symptoms continued to get worse despite two surgeries and attending physical therapy.

The Veteran's range of motion was flexion to 110 degrees and extension was normal or above normal.  Flexion was limited to 105 degrees with repetition.  There was evidence of painful motion, weakness, tenderness and abnormal movement.  The examiner also noted lack of endurance, mild antalgic gait and functional limitations with walking and standing.

In August 2014 the Veteran was afforded another VA examination.  The Veteran had flexion to 125 degrees and normal extension with no objective evidence of painful motion.  The examiner noted less movement than normal, weakened movement, atrophy of disuse, tenderness or pan to palpation, reduced strength, medial-lateral instability, frequent episodes of joint pain, significant genu valgus on the left, a tenderness and significant distal laxity.

A review of post-service VA and private treatment records shows that the Veteran has consistently and frequently received treatment, including several series of injections, for pain of the left knee with significant functional impairments.  She has consistently reported instability and weakness, tenderness and persistent pain.  The Veteran had left knee surgery in August 2008, March 2010, and November 2010.  The Veteran has reported that she has recently moved to a one-story home so that she does not have to frequently walk up and down stairs.

During the period on appeal the Veteran's range of motion was flexion to, at worst 105 degrees (May 2010 VA examination), with pain at 80 degrees (October 2008 VA examination).  As noted, limitation of motion to 60 degrees or greater warrants a noncompensable rating.  The Veteran has been assigned a 10 percent evaluation due to her arthritis with painful motion.  A higher evaluation of 20 percent based on limitation of motion requires flexion limited to 30 degrees or less, which simply has not been shown.

In one VA examination (October 2008) the Veteran had limitation of extension.  However, the Veteran's extension was limited to 5 degrees, which would warrant an noncompensable rating.  As the Veteran consistently showed normal extension in all other treatment records and VA examinations, the Board finds that a separate evaluation for limitation of extension is not warranted.

Regarding the Veteran's evaluation for instability of the left knee, the Veteran consistently reported feelings of instability.  The VA examinations show "mild instability" (January 2010), no instability (May 2010) and medial-lateral instability (August 2014).  A higher evaluation of 30 percent requires severe instability.  Based on a review of the record, the most probative medical evidence simply does not warrant an increased evaluation for instability.  

A review of the record also shows no evidence of other symptoms that would warrant a separate evaluation including: ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of tibia and fibula or genu recurvatum.  VA examiners have specifically noted that the Veteran does not exhibit such symptoms.

Accordingly, higher evaluations for a left knee disability are not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability are not specifically contemplated by the schedular rating criteria.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and instability.  

While the Veteran exhibits such symptoms, even without a reduced range of motion the Veteran's symptoms were so severe as to require three separate knee surgeries, injections and frequent physical therapy.

Turning to the second step of the inquiry, the Veteran's disability picture exhibits other related factors including a significant decline in activity tolerance and general quality of life.  

As the Board has determined that the rating schedule is inadequate to evaluate the claimant's disability picture, the case must be referred to the Under Secretary for Benefits or the Compensation Director, which is discussed further in the remand section below.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its September 2007, September 2008, December 2008 and April 2010 letters to the Veteran.
  
The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements and testimony.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for her left knee disabilities.  VA provided the Veteran with examinations in October 2007, October 2008, January 2010, May 2010 and August 2014.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An evaluation in excess of 10 percent for left knee arthritis is denied.

An evaluation in excess of 20 percent for left knee instability is denied.


REMAND

As discussed above, the Board has determined that the RO should refer the case to the Under Secretary for Benefits or the Compensation Director for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for her left knee disability, in compliance with the provisions of 38 C.F.R. § 3.321(b) (2014).

Accordingly, the case is REMANDED for the following action:

Refer the claim to the Under Secretary for Benefits or the Compensation Director for extra-schedular consideration for the left knee disability in compliance with the provisions of 38 C.F.R. § 3.321(b).

The appellant has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


